Per curiam.
The State Bar of Georgia filed three separate disciplinary actions against Curtis G. Shoemaker, alleging, in summary, that he violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 22 and 23 (failing to follow requirements regarding withdrawing from employment), 44 (abandoning a legal matter), 45 (knowingly making a false statement of law or fact), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). The actions were based upon three client grievances which generally alleged that Shoemaker, after being hired to pursue a legal matter, failed to pursue the matter, made false statements regarding the status of the case, and, in two instances, failed to return the unearned portion of attorney fees and the files to the client. Shoemaker failed to timely respond to the allegations.
After the State Bar filed motions for default, the special master granted the motions. Shoemaker then filed motions to open the default. After holding a default hearing on each disciplinary action, the special master found that Shoemaker did not show excusable neglect for failing to respond to the complaint. The special master denied Shoemaker’s motion and recommended that he receive appropriate discipline. The review panel recommends that Shoemaker receive a two-year suspension on each matter, to run concurrently, and be required to refund the attorney fees to his clients.
Upon consideration of the record in this case, this Court hereby accepts the recommendation of the review panel. It is therefore the order of this Court that Curtis G. Shoemaker is suspended from the practice of law for a period of two years and so long thereafter as he *626has failed to refund Betty Gasaway the amount of $500 and Joyce Cooper the amount of $200. Shoemaker is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Decided October 11, 1994 —
Reconsideration denied November 21, 1994.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar of Georgia.

Suspended.


All the Justices concur.